Citation Nr: 9927616	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a chronic headache 
disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from February 1972 to January 
1978 and from April 1986 to April 1994 that has been verified 
and from April 1980 to April 1986 that has not been verified.  
These matters come to the Board of Veterans' Appeals (Board) 
from an April 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In that rating decision the RO denied entitlement 
to service connection for bilateral knee and chronic headache 
disorders.  The veteran perfected an appeal of that decision.  

The veteran's claims file was transferred to the RO in 
Seattle, Washington, because he currently resides in that 
area.

In a March 1996 rating decision the RO in Seattle denied 
entitlement to service connection for low back strain, and in 
March 1996 the veteran submitted a notice of disagreement 
with that decision.  The RO provided him a statement of the 
case pertaining to that issue in July 1997, but the veteran 
did not submit a substantive appeal within 60 days of the 
statement of the case.  38 C.F.R. § 20.302 (1998).  Although 
the veteran does not appear to have filed a timely 
substantive appeal, the RO issued a supplemental statement of 
the case in September 1997 including the issue of entitlement 
to service connection for a low back condition as an issue on 
appeal.  The veteran did not submit a substantive appeal in 
response to the supplemental statement of the case.  In his 
September 1999 presentation submitted to the Board, the 
veteran's representative included the issue of entitlement to 
service connection for a low back condition.

The Board is precluded from determining in the first instance 
whether the veteran has timely perfected an appeal of the 
denial of service connection for a low back disorder without 
affording the veteran due process.  Marsh v. West, 11 Vet. 
App. 468 (1998); VAOPGCPREC 9-99.  This issue is, therefore, 
being remanded to the RO for adjudication.



FINDINGS OF FACT

1.  The claim of entitlement to service connection for a 
chronic headache disorder is not supported by competent 
medical evidence of a current disability.

2.  The claim of entitlement to service connection for a 
bilateral knee disorder is supported by competent evidence of 
chronic bilateral knee problems during service and a current 
diagnosis of a bilateral knee disorder.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
chronic headache disorder is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The claim of entitlement to service connection for a 
bilateral knee disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in October 
1988 he complained of a headache, which was attributed to 
viral syndrome.  In July 1989 his complaints pertaining to 
the left knee were attributed to a knee strain, for which 
medication was provided.  In August 1989 the left knee strain 
was shown to be improved.  In March 1990 he reported having 
chronic, intermittent bilateral knee pain for the previous 
two years.  Examination revealed crepitance and a positive 
patella compression test, which were assessed as bilateral 
chondromalacia patella, left knee worse than right.  An X-ray 
study of the left knee revealed no abnormalities, and 
physical therapy was provided.  

Following the physical therapy, the veteran stated that his 
knee symptoms had worsened.  The report of an August 1990 
orthopedic evaluation indicates that he had bilateral knee 
pain, left worse than right, with grating and clicking in the 
knees.  Examination again showed crepitance, positive patella 
grinding test, and tenderness to palpation of the patellae, 
which were assessed as bilateral knee pain.  He continued to 
complain of left knee pain in September 1990, and a bone scan 
was requested.

The report of the October 1990 bone scan indicates that the 
veteran complained of persistent pain in the left knee, and 
that examination revealed three to four centimeter atrophy of 
the left quadriceps muscle.  The bone scan showed stress 
changes in the bilateral patellae and increased activity at 
the right medial femoral condyle.  Based on the results of 
the bone scan, the veteran was restricted from running for 
90 days.  He was also provided pain medication.

The service medical records also show that in November 1990 
the veteran complained of having a headache that occurred 
every one or two days and lasted for minutes.  He denied 
having any other symptoms associated with the headaches.  The 
headaches were assessed as probable tension headaches as the 
result of a neurological evaluation.

A February 1991 treatment record indicates that the veteran 
had not been able to run during physical training for the 
previous two years due to knee pain.  Based on the results of 
the October 1990 bone scan, he was again restricted from 
running.  The restriction was continued in July 1991.

In January 1992 the veteran reported having twisted his left 
knee, and examination revealed that he walked with a 
significant limp on the left and crepitance in the knee.  His 
complaints were again assessed as a left knee sprain.

In March 1992 his complaints of headache and gastrointestinal 
symptoms were attributed to gastroenteritis.

The report of the veteran's June 1993 separation examination 
shows that he reported having a trick or locked knee, which 
the examining physician described as arthritic changes in 
both knees.  Examination of the lower extremities revealed no 
abnormalities.

The veteran claimed entitlement to service connection for 
chronic headaches and a bilateral knee disorder in May 1994.  
He was provided a VA examination in July 1994, during which 
he reported having a history of cluster headaches.  He stated 
that his headaches lasted up to two weeks and occurred every 
six to eight months, the last headache having occurred in 
March 1994.  He denied having any other symptoms associated 
with the headaches.  A physical and neurological examination 
revealed no abnormalities, and the examiner provided a 
diagnosis of history of cluster headaches.

The veteran also reported having had bilateral knee pain 
since 1987, left worse than right.  Examination of the knees 
revealed no abnormalities, and the examiner also provided a 
diagnosis of bilateral knee pain of unknown etiology.  An X-
ray study of the knees was not included in the examination.

During a January 1996 VA examination the veteran reported 
having had intermittent left knee pain since 1986.  He also 
reported having been provided medication for his knee 
disorder from the VA medical center (MC).

The veteran was again provided a VA examination in August 
1997, which included a review of the evidence in the claims 
file.  During that examination he reported having constant 
bilateral knee pain.  Examination revealed tenderness on 
compression of the left patella, bilateral crepitance, and 
discomfort with squatting.  An X-ray study of the knees 
showed mild bilateral medial compartment narrowing consistent 
with early osteoarthritis, stable on the left since August 
1995, and bilateral ossification of the quadriceps tendon at 
its insertion site into the patella.  As the result of the 
examination, review of the medical evidence, and the X-ray 
study, the examiner provided a diagnosis of diffuse 
idiopathic skeletal hyperostosis, causing significant 
osteophytosis and degenerative joint disease in the knees, 
narrowing of the medial compartments, and ligamentous 
ossification of the anterior longitudinal ligaments and 
quadriceps tendons.

II.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claims is whether the veteran has presented evidence that 
they are well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
12 Vet. App. 296 (1999).  In determining whether the claim is 
well grounded, the evidence is generally presumed to be 
credible.  See Arms v. West, 12 Vet. App. 188 (1999).

B.  Headache Disorder

The service medical records show that the veteran was treated 
for headaches on at least one occasion, in November 1990.  
There is, therefore, competent medical evidence of the 
incurrence of headaches in service, but the evidence does not 
show that the disorder was chronic.  Caluza, 7 Vet. App. 
at 506; see also Savage, 10 Vet. App. at 495-497.

The medical evidence does not indicate that the veteran 
currently has a headache disorder.  The examiner in July 1994 
provided a diagnosis of cluster headaches by history only, 
and did not determine that the veteran currently has a 
headache disorder.  The veteran's assertion that he continues 
to have a headache disorder is not probative because he is 
not competent to provide evidence of a medical diagnosis.  
Grottveit, 5 Vet. App. at 93. 

Evidence of treatment for a claimed disorder during service 
is not sufficient to establish a well-grounded claim; the 
veteran must submit medical evidence showing that he 
currently has the claimed disorder.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In the absence of evidence of a 
medical diagnosis of current disability, the Board has 
determined that the claim of entitlement to service 
connection for a headache disorder is not well grounded.  
Caluza, 7 Vet. App. at 506.

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
any further development of the claim.  See Schroeder v. West, 
12 Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. § 5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not indicated the existence of any evidence that, if 
obtained, would make his claim well grounded.  VA has no 
further obligation, therefore, to notify him of the evidence 
needed to support his claim.  See McKnight v. Gober, 131 F.3d 
1483, 1485 (Fed. Cir. 1997).

B.  Bilateral Knee Disorder

The veteran's service medical records show that he received 
treatment for bilateral knee complaints from July 1989 to 
January 1992, that he was given a limited profile due to knee 
problems during his last three years of service, and that the 
diagnosis of arthritis of both knees was provided during his 
June 1993 separation examination.  The Board finds, 
therefore, that there is competent evidence of the incurrence 
of a chronic bilateral knee disorder during service.  The VA 
examiner in August 1997 provided a diagnosis of diffuse 
idiopathic skeletal hyperostosis, with osteophytosis and 
degenerative joint disease in the knees, narrowing of the 
medial compartments, and ligamentous ossification of the 
anterior longitudinal ligaments and the quadriceps tendons.  
The August 1997 diagnosis constitutes competent evidence of a 
current chronic bilateral knee disorder.  The Board has 
determined, therefore, that the claim of entitlement to 
service connection for a bilateral knee disorder is well 
grounded.  Savage, 10 Vet. App. at 495-497; see also 38 
C.F.R. § 3.307, 3.309 (1999).


ORDER

The claim of entitlement to service connection for a headache 
disorder is denied.

The claim of entitlement to service connection for a 
bilateral knee disorder is well grounded.


REMAND

Because the veteran has submitted a well-grounded claim for 
service connection for a bilateral knee disorder, VA has a 
duty to assist him in the development of the evidence 
relevant to the claim.  Epps v. Brown, 9 Vet. App. 341.  That 
duty includes providing him with a VA examination in order to 
determine the relationship, if any, between the chronic knee 
disorder documented in the service medical records and the 
current diagnosis.  Slater v. Brown, 9 Vet. App. 240 (1996).

The evidence also indicates that the veteran has received 
treatment for his knees from the VAMC following his 
separation from service.  The VA treatment records are deemed 
to be evidence of record, and a determination on the merits 
of the veteran's appeal cannot be made without consideration 
of that evidence.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).

As previously stated, the Board is precluded from determining 
in the first instance whether the veteran has perfected an 
appeal of the denial of service connection for a low back 
disorder without first affording the veteran due process.  
Marsh, 11 Vet. App. at 468; VAOPGCPREC 9-99.  This issue is, 
therefore, being remanded to the RO for adjudication of that 
issue.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a knee 
disorder since service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
obtain all of the veteran's treatment 
records from the VAMC in Seattle, 
Washington.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should provide the 
veteran a VA orthopedic examination in 
order to determine whether the currently 
diagnosed bilateral knee disorder is 
related to service.  The claims file and 
a copy of this remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All relevant diagnostic 
studies should be conducted.

Based on the examination results, the 
evidence in the claims file, and sound 
medical principles, the examiner should 
provide an opinion on whether the diffuse 
idiopathic skeletal hyperostosis, with 
osteophytosis and degenerative joint 
disease in the knees, narrowing of the 
medial compartments, and ligamentous 
ossification of the anterior longitudinal 
ligaments and the quadriceps tendons, 
which was diagnosed in August 1997, is 
etiologically related to the complaints 
and clinical findings pertaining to the 
knees documented in the service medical 
records.  In other words, the examiner 
should provide an opinion as to whether 
the complaints and clinical findings 
documented in the service medical records 
constitute the onset of the disorder that 
was diagnosed in August 1997.  The 
examiner should provide the rationale for 
the opinion.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
bilateral knee disorder.  If any benefit 
requested on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

5.  The RO should determine whether the 
veteran has timely perfected an appeal of 
the March 1996 denial of service 
connection for a low back disorder, and 
notify the veteran and his representative 
of that decision.

If the veteran or his representative 
submits a notice of disagreement with a 
determination that the appeal was not 
timely perfected, they should be provided 
a statement of the case on the issue of 
the timeliness of the appeal and be 
allowed the opportunity to submit a 
substantive appeal.  38 C.F.R. §§ 19.34, 
20.101.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals






